NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



In the Interest of R.D. and R.D., children. )
___________________________________)
                                            )
R.D.,                                       )
                                            )
               Appellant,                   )
                                            )
v.                                          )       Case No. 2D18-1137
                                            )
DEPARTMENT OF CHILDREN AND                  )
FAMILIES and GUARDIAN AD                    )
LITEM PROGRAM,                              )
                                            )
               Appellees.                   )
___________________________________)

Opinion filed August 17, 2018.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche
Arkin, Judge.

David A. Dee and Kellye Ito Hayashi,
Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Mary A. Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

Thomasina Moore and Laura J. Lee,
Statewide Guardian ad Litem Office,
Tallahassee, for Appellee Guardian ad
Litem Program.

Stephanie Marusak Marchman,
Gray Robinson, P.A., Gainesville, Co-
counsel for Appellee Guardian ad Litem
Program.



PER CURIAM.

            Affirmed.

NORTHCUTT, KHOUZAM, and SLEET, JJ., Concur.




                                         -2-